Citation Nr: 0636725	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-24 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
education benefits under the Montgomery GI Bill-Active Duty 
Education Assistance Program in the amount of $2,887.50 was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to January 
1980 and from May 1981 to May 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Education Office (RO) in 
Muskogee, Oklahoma, which determined that an overpayment in 
the amount of $2,887.50 had been created.  

The record reflects that the veteran was scheduled for a 
hearing in Washington, D.C. before a Veterans Law Judge in 
October 2006, but he failed to report for this hearing and 
has not shown good cause for his failure to report.  
Accordingly, the Board considers that the request for a 
hearing has been withdrawn.  The Board also notes that the 
veteran's dispute as to entitlement to service connection for 
post traumatic stress disorder will be addressed in a 
separate decision.


FINDINGS OF FACT

1.  The veteran was discharged from military service in May 
1993.

2.  The veteran applied for and was authorized an extended 
period of eligibility for educational benefits; the VA 
preliminarily assigned a commencement date of June 1, 2003 
and processed an award of benefits from that date, explaining 
that if the veteran selected a later commencement date, it 
could result in an overpayment for which he would be 
responsible.

3.  Despite that the veteran received benefits from June 1, 
2003, he selected a date in September 2003 as the 
commencement date for benefits, resulting in an overpayment 
of $2,887.50.  



CONCLUSION OF LAW

The overpayment of educational benefits in the amount of 
$2,887.50 was properly created.  38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7135(t) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Appellants Claims (Court) held that the VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by the VCAA).  As well, the statute at issue in 
this matter is not found in Chapter 51.

In any event, the record reflects that the appellant was 
provided with notice of the adverse determination in his 
claim, and was additionally provided with a Statement of the 
Case in July 2004, which provided adequate notification of 
the information and evidence necessary to substantiate his 
claim.  Moreover, since the veteran has been notified of the 
basis for the denial of his claim and of the law and 
regulations pertaining to the issue before the Board, and as 
the relevant evidence in this case is undisputed and it is 
the law which is dispositive in this matter, the Board finds 
that the appellant has not been prejudiced by any deficiency 
in the notice provided to him pursuant to 38 U.S.C.A. § 
5103(a).  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran was discharged from service in May 1993.  There 
is a ten-year time limitation for Chapter 30 educational 
assistance benefits.  The time limitation begins to run on 
the date of the veteran's last discharge or release from a 
period of active duty of ninety days or more of continuous 
service or the date of the veteran's last discharge or 
release from a shorter period of active duty if the discharge 
or release is because of a service-connected disability, a 
medical condition which preexisted such service and which VA 
determines is not service-connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  38 
U.S.C.A. § 3031; 38 C.F.R. § 21.7050. 

Regulations also provide, that VA shall grant an extension of 
the applicable delimiting period when the veteran applies for 
an extension within the time specified and the veteran was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  38 C.F.R. § 
21.7051(a)(2).  

In this case the veteran sought and obtained an extension of 
11 months and 21 days to the delimiting period on account of 
an injury he had sustained during his primary period of 
eligibility.  In November 2003, he was requested to choose 
the beginning date for his extended eligibility, see 
38 C.F.R. § 21.7051 (b), either June 1, 2003 or the first day 
of any term he was attending after September 1, 2003 or any 
date in between.  Because the VA determined it was to his 
advantage, June 1, 2003 was preliminarily selected for him, 
and he was specifically advised that his selection of  later 
date could result in an overpayment, for which he would be 
responsible.  An award was also processed using June 1, 2003 
as the beginning date of his extension. 

The veteran subsequently selected September 8, 2003, which 
rendered the veteran ineligible for payments using June 1, 
2003 as the beginning date of his extension. 

Whenever VA finds that an overpayment has been made to an 
eligible person receiving educational assistance, the amount 
of such overpayment of educational assistance benefits paid 
to an eligible person constitutes a liability of that 
eligible person to the United States.  See 38 U.S.C.A. § 
3685; 38 C.F.R. § 21.7144.

These records support the Muskogee RO's determination that 
the appellant was overpaid educational benefits.  The 
appellant disputes the creation of the overpayment of 
educational benefits on the grounds that June 2003 was 
initially selected by VA; however, the veteran was informed 
that he must choose the beginning date and was duly informed 
that if he were to select a date later than June 1, 2003, an 
overpayment could result for which he would be responsible.  
Payment was issued from the June 1, 2003 date.  
Notwithstanding, the veteran selected a later beginning date.  
The overpayment resulted from the veteran's acceptance of 
payments for the period preceding the beginning date of his 
own selection.  Consequently, the Board finds that the 
overpayment of educational benefits in the amount of 
$2,887.50 was properly created.  See 38 U.S.C.A. § 5112; 38 
C.F.R. §§ 21.7050, 21.7051, 21.7135(t). 

The legal criteria governing the payment of educational 
assistance benefits are clear and specific, and the Board is 
bound by them.  Since payment of government benefits must be 
authorized by statute and regulations, and pertinent 
regulatory provisions provide that the veteran has not 
satisfied criteria for the payment of those benefits within 
the appropriate time period, the veteran's claim must fail.  
The law in this case is dispositive; therefore, the veteran's 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The overpayment of educational assistance benefits in the 
amount of $2,888.50 was properly created, and the appeal is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


